      Case 4:18-cv-00257-WTM-CLR Document 29 Filed 07/03/19 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION

 MASON BURBANK,                                *
                                               *
                Plaintiff,                     * CIVIL ACTION FILE
                                               * NO. 4:18-cv-00257-WTM-CLR
 v.                                            *
                                               *
 OFFICER RHETT LERMY,                          *
                                               *
                Defendant.                     *
                                               *

      DEFENDANT OFFICER RHETT LERMY’S ANSWER AND DEFENSES TO
                      PLAINTIFF’S COMPLAINT

       COMES NOW defendant Rhett Lermy (“defendant”) and files his answer and defenses to

plaintiff Mason Burbank’s pro se Amended Complaint (Doc. 8), showing the Court as follows:

                                       FIRST DEFENSE

       Some or all of plaintiff’s complaint fails to state a claim against defendant upon which

relief can be granted.

                                      SECOND DEFENSE

       The claims and allegations in plaintiff’s complaint, even if taken as true, do not state a

claim for relief under 42 U.S.C. § 1983, as any alleged deprivation does not rise to the level of a

constitutional violation.

                                       THIRD DEFENSE

       Defendant shows that Plaintiff was not deprived of any constitutionally protected life,

liberty, or property interest without due process of law, nor did Defendants violate the rights of

Plaintiff under any provisions of or amendments to the United States Constitution, any other
      Case 4:18-cv-00257-WTM-CLR Document 29 Filed 07/03/19 Page 2 of 7



United States laws, any provisions of or amendments to the Georgia Constitution, or any other

Georgia laws.

                                       FOURTH DEFENSE

        The alleged conduct of defendant, sued in his individual capacity, was discretionary in

nature, did not violate any clearly established constitutional right of which every reasonable officer

would have had fair notice, and was likewise objectively reasonable, thereby entitling defendant

to qualified immunity from plaintiff’s claims.

                                         FIFTH DEFENSE

        To the extent that plaintiff has attempted to assert state-law claims against defendant, in

his individual capacity, such claims are barred by official immunity because defendant’s acts were

carried out in the good faith performance of his official, discretionary duties and without actual

malice or actual intent to cause injury to plaintiff.

                                         SIXTH DEFENSE

        No act or omission of defendant either proximately caused or contributed to any damages

allegedly suffered by plaintiff; therefore, plaintiff has no right of recovery against defendant.

                                       SEVENTH DEFENSE

        To the extent as may be shown by the evidence, plaintiff is barred from proceeding in forma

pauperis pursuant to 28 U.S.C. § 1915(g).

                                        EIGHTH DEFENSE

        Plaintiff’s claims are barred to the extent that plaintiff did not exhaust his administrative

remedies in compliance with the Prison Litigation Reform Act.




                                                 -2-
      Case 4:18-cv-00257-WTM-CLR Document 29 Filed 07/03/19 Page 3 of 7



                                         NINTH DEFENSE

          To the extent as may be shown by the evidence through discovery, defendant asserts the

defense of waiver, estoppel, failure to mitigate damages, and discharge in bankruptcy.

                                        TENTH DEFENSE

          Defendant did not breach any duty he may have owed to plaintiff based upon the allegations

contained in plaintiff’s complaint.

                                      ELEVENTH DEFENSE

          Plaintiff’s damages, if any, resulted solely from the voluntary and intentional conduct of

plaintiff or others and not from any conduct of defendant or those over whom defendant had any

control.

                                       TWELFTH DEFENSE

          No act or omission of defendant either proximately caused or contributed to any damages

allegedly suffered by plaintiff; therefore, plaintiff has no right of recovery against defendant.

                                      THIRTEENTH DEFENSE

          Defendant reserves the right to plead and prove such other defenses as may become known

to him during the course of their investigation and discovery.

                                    FOURTEENTH DEFENSE

          Responding to the allegations in plaintiff’s amended complaint, defendant answers as

follows:

                                                  I.

          Defendant can neither admit nor deny the allegations contained in paragraph I, entitled

“Previous Lawsuits,” for want of sufficient information such that the allegations are deemed

denied.



                                                 -3-
      Case 4:18-cv-00257-WTM-CLR Document 29 Filed 07/03/19 Page 4 of 7



                                                 II.

        Responding to the allegations contained in paragraph II, entitled “Place of Present

Confinement,” defendant admits only that the Liberty County Jail has a grievance procedure.

Defendant denies the remaining allegations in paragraph II of plaintiff’s complaint and specifically

denies that Plaintiff exhausted his administrative remedies at the Liberty County Jail prior to filing

suit as required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a).

                                                 III.

        Defendant states that paragraph III, entitled “Parties,” does not set forth any factual

allegations and therefore does not require a response from defendant. To the extent that a response

is required, defendant admits that he has been named as defendant in this action but denies any

and all liability for the claims asserted.

                                                 IV.

        Responding to the allegations contained in paragraph IV, entitled “Statement of Claim,”

defendant responds as follows:

        In response to the unnumbered paragraph beginning “At the end of September, 2018…,”

defendant admits only that he checked plaintiff’s mouth to verify he had taken pills prescribed to

him, and that plaintiff informally complained to the Jail Administrator who discussed the incident

with defendant. Defendant denies any remaining allegations in this paragraph.

        In response to the unnumbered paragraph beginning “On October 31, 2018…,” defendant

admits that he checked plaintiff’s mouth at pill call but denies all remaining allegations in this

paragraph.




                                                -4-
      Case 4:18-cv-00257-WTM-CLR Document 29 Filed 07/03/19 Page 5 of 7



        In response to the unnumbered paragraph beginning “I immediately filed a 2nd

grievance…” defendant admits only that he continues to work at Liberty County Jail. Defendant

denies the remaining allegations in this paragraph.

        In response to the unnumbered paragraph beginning “Everything happened at the

door . . .,” defendant denies all allegations in this paragraph.

        Further responding to the totality of allegations in paragraph IV, defendant specifically

denies that he used excessive force against plaintiff or violated any of his constitutional rights.

                                                  V.

        Defendant denies the allegations contained in paragraph V, entitled “Relief,” and

specifically denies that plaintiff is entitled to any of the relief requested from him in form, type, or

amount, under any theory at law or in equity.

                                                  VI.

        Except as expressly admitted, denied or otherwise responded to, defendant denies all

allegations contained in plaintiff’s complaint.

        WHEREFORE, having fully listed his defenses and having fully answered plaintiff’s

complaint, defendant prays as follows:

(a)     That judgment be entered in favor of defendant and against plaintiff on the complaint;

(b)     That the costs of this action, including attorney fees, be cast against plaintiff; and

(c)     That the Court grant such other and further relief as it may deem just and proper.

                         DEFENDANTS DEMANDS TRIAL BY JURY
                             ON ALL ISSUES SO TRIABLE.

                                                Respectfully submitted this 3rd day of July, 2019.




                                                  -5-
     Case 4:18-cv-00257-WTM-CLR Document 29 Filed 07/03/19 Page 6 of 7



                                  FREEMAN MATHIS & GARY, LLP


                                  /s/ Sun S. Choy
                                  Sun S. Choy
                                  Georgia Bar No. 025148
                                  schoy@fmglaw.com

                                  /s/ Wesley C. Jackson
                                  Wesley C. Jackson
                                  Georgia Bar No. 336891
                                  wjackson@fmglaw.com

                                  Attorneys for Defendant Rhett Lermy

100 Galleria Parkway
Suite 1600
Atlanta, GA 30339-5948
(770) 818-0000 (Telephone)
(770) 937-9960 (Facsimile)




                                   -6-
      Case 4:18-cv-00257-WTM-CLR Document 29 Filed 07/03/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that I have this day electronically submitted the foregoing DEFENDANT

OFFICER RHETT LERMY’S ANSWER AND DEFENSES TO PLAINTIFF’S

COMPLAINT to the Clerk of Court using the CM/ECF system which will automatically send

electronic mail notification of such filing to counsel of record who are CM/ECF participants, and

have mailed via United States Postal Service, postage prepaid, to:

                                     Mason Burbank 99577
                                      Liberty County Jail
                                      180 Paul Sikes Dr.
                                     Hinesville, GA 31313

       This 3rd day of July, 2019.


                                                    /s/ Wesley C. Jackson
                                                    Wesley C. Jackson
                                                    Georgia Bar No. 336891
                                                    wjackson@fmglaw.com

FREEMAN MATHIS & GARY, LLP
100 Galleria Parkway
 Suite 1600
Atlanta, Georgia 30339-5948
T: (770) 818-0000
F: (770) 937-9960




                                              -7-
